Citation Nr: 1435413	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic left posterior tibial neuritis.  

2.  Entitlement to service connection for chronic right posterior tibial neuritis

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.

4.  Entitlement to service connection right lower extremity peripheral neuropathy.

5.  Entitlement to service connection for fracture of the xiphoid process.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1967 and from February 2003 to December 2004.  In addition, he had over 38 years of service with the Michigan National Guard, ending in October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2010 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer sitting at the RO.  The record does not show that this hearing was scheduled or that the Veteran withdrew that request.  On his August 2011 VA Form 9, the Veteran stated that he did not want a BVA hearing, but neither requested, nor revoked, his request for a hearing at the RO.  Therefore, the Veteran should be afforded an opportunity for an RO hearing before the Board decides the appeal.

In addition, the Board finds that additional efforts must be made to obtain the Veteran's complete service treatment records.  The record includes a formal finding by the RO documenting the RO's extensive efforts to obtain these records.  However, it does not appear that the Veteran's National Guard unit was contacted directly with regard to the records.  His National Guard service ended in October 2005, almost a year after his last period of active duty.  Thus, the Board finds it conceivable that his service treatment records could have been sent to his National Guard unit.  The RO should contact the Veteran's National Guard unit directly with regard to location of the Veteran's service treatment records.  The Veteran provided the address for his unit on his January 2009 application for benefits.  

In addition, the Veteran has not been afforded VA examinations to assess the nature and etiology of his claimed disabilities.  He contends that his disabilities are a result of his second period of active duty.  With regard to the fracture of the xyphoid process, he argues that the injury occurred during the same incident that resulted in his service-connected left finger disability.  A December 2008 treatment note from Dr. C.B. indicates that a CT scan showed a fracture of the xiphoid and that the fracture appeared to be related to a history of trauma.  Dr. C.B. associated that trauma with the accident in service.  

As for the tibial neuritis and peripheral neuropathy, a March 2010 letter from Dr. M.D. indicates that the Veteran was treated for diabetic neuropathy in 2005.  Meanwhile, an October 2008 letter from P.M., D.P.M., states that the tibial neuritis and neuropathy were exacerbated by the use of lace-up boots with blousing leather straps in service, which suggests that these disabilities preexisted the second period of active duty and were aggravated therein.  

Despite the current absence of many of the Veteran's service treatment records, the Veteran is competent to describe his military attire and his duties and related accidents.  This lay evidence combined with the medical statements noted above give rise to VA's duty to provide a VA examination to the Veteran.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the appeal must be remanded so that VA examinations may be scheduled to assess the nature and etiology of the Veteran's tibial neuritis, peripheral neuropathy, and fracture of xiphoid process.




Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran of his options for an RO hearing and if so desired, afford the Veteran the hearing requested by him on his May 2010 notice of disagreement.

2.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, including ongoing VA and outpatient clinical records.

3.  Request service treatment records for the Veteran directly from his unit with the Michigan National Guard.  All requests and responses, positive and negative, must be documented in the claims file.

4.  Once the above development is complete to the extent possible, schedule the Veteran for a VA examination(s) by a physician(s) with sufficient expertise to determine the nature and etiology of his tibial neuritis, peripheral neuropathy, and fracture of the xiphoid process.  The claims folders, including all evidence in both paper and electronic files, must be provided to the examiner in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Upon a review of the record and examination of the Veteran, the examiner(s) should respond to the following: 

(a)  Is it at least as likely as not (50 percent probability or more) that Veteran's currently diagnosed fracture of the xiphoid process is causally or etiologically a result of his military service, to include due to the in-service incident resulting in the now service-connected left finger disability, as opposed to its being more likely the result of some other cause or factors?

(b)  Is it clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the Veteran's right and/or left posterior tibial neuritis existed prior to the Veteran's period of service beginning in February 2003; and if so what supports that conclusion?  

If right and/or left posterior tibial neuritis is found to have clearly and unmistakably preexisted service, the examiner must discuss whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the right and/or left posterior tibial neuritis did not undergo an increase in severity as a result of service?

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's right and/or left posterior tibial neuritis preexisted service, or finds that any preexisting disability did not undergo an increase in severity as a result of service, then the examiner should determine whether it is at least as likely as not that the Veteran's right and/or left posterior tibial neuritis had its onset in service or is otherwise related to his military service?  

(c)  Is it clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the Veteran's right and/or left lower extremity peripheral neuropathy existed prior to the Veteran's period of service beginning in February 2003; and if so what supports that conclusion?  

If right and/or left lower extremity peripheral neuropathy is found to have clearly and unmistakably preexisted service, the examiner must discuss whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the right and/or left lower extremity peripheral neuropathy did not undergo an increase in severity as a result of service?

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's right and/or left lower extremity peripheral neuropathy preexisted service, or finds that any preexisting disability did not undergo an increase in severity as a result of service, then the examiner should determine whether it is at least as likely as not that the Veteran's right and/or left lower extremity peripheral neuropathy had its onset in service or is otherwise related to his military service?  

In providing the requested opinions, the examiner(s) must consider the Veteran's competent lay statements and assume such statements are credible.  The examiner(s) must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any examiner is unable to provide any requested opinion, the examiner(s) must explain why.

5.  Then, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



